Case: 2:18-cv-00208-DLB-CJS Doc#: 22 Filed: 12/02/19 Page: 1 of 1 - Page ID#: 72

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF KENTUCKY
COVINGTON DIVISION

 

STEPHANIE EADS,

Plaintiff,
Vv.

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

Defendant.

 

Case No. 2:18-cv-00208-DLB-CJS

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

COME NOW the Plaintiff, Stephanie Eads (‘Plaintiff’), and Defendant,

Hartford Life and Accident Insurance Company (“Defendant”), by and through

their undersigned counsel, and agree and stipulate that the above-styled action and

all claims contained therein should be dismissed with prejudice with each party to

bear its own costs.

ott
Dated this | | ) _ day of November, 2019.

THE BUSHORN FIRM, LLC

By:/s/ Claire W_Bushorn Danzl
Claire W. Bushorn Danzl

810 Sycamore Street

Cincinnati, Ohio 45202

Attorneys for Plaintiff Stephanie Eads

 

MAYNARD, COOPER & GALE, P.C.

By: William B. Wahlheim, Jr.
William B. Wahlheim, Jr.

1901 Sixth Avenue North, Suite 2400
Birmingham, AL 35203-2618

Attorney for Hartford Life and Accident
Insurance Company
